Case 2:21-cv-17086-ES-ESK Document 1-1 Filed 09/16/21 Page 1 of 5 PageID: 6




                         Exhibit 1
Case 2:21-cv-17086-ES-ESK Document 1-1 Filed 09/16/21 Page 2 of 5 PageID: 7
      A




SUPERIOR COURT OF THE STATE OF NEW JERSEY
BERGEN COUNTY
------------------------------------  X

MOHAMED A. SAAD,                                          CASE NO. BER-L-005416-21
                                 Plaintiff,           :

                 - against -                          _   SUMMONS


MIDLAND CREDIT MANAGEMENT, INC.,

------------------------------------                  X
To the above-named Defendants:

        YOUAREHEREBYSUIVIIVIONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintiffs attorneys within thirty-five (35) days after the service of this
summons, exclusive of the day of service; and in case of your failure to appear or answer, judgment
will be taken against you by default for the relief as demanded in the complaint. The nature of this
action is negligence. The relief sought is damages. Upon your failure to appear, judgment will be
taken against you by default together with the costs of this action.

Dated: August 13th, 2021

                                               /s/ Daniel Zemel
                                              Daniel Zemel, Esq.
                                              NJ ID#111402014
                                              Steven Benedict, Esq.
                                              NJ ID# 16442011
                                              Zemel Law LLC
                                              660 Broadway
                                              Paterson, New Jersey 07514
                                              T: (862) 227-3106
                                              Attorneys for Plaintiff


TO:       Midland Credit Management, Inc.
          350 Camino De La Reina Suite 100
          San Diego, CA 92108
Case 2:21-cv-17086-ES-ESK    Document
      BER-L-005416-21 08/13/2021         1-1 PgFiled
                                 3:42:45 PM     1 of 309/16/21    Page 3 of 5 PageID: 8
                                                       Trans ID: LCV20211887777
    ,




 Zemel Law LLC
 Daniel Zemel, Esq.
 Attorney ID # 1114022014
 660 Broadway
 Paterson, NJ 07514
 (P) (862) 227-3106
 dz@zemellawllc.com
 Attorneys for Plaintiff


 MOHAMED A. SAAD,                                  ) SUPERIOR COURT OF NEW JERSEY
                                                   ) BERGEN COUNTY
                  Plaintiff,                       )
           vs.                    )
                                  ) Case No:
                                  )
 MIDLAND CREDIT MANAGEMENT, INC., )
                                  ) CIVIL COMPLAINT
           Defendant.             ,



           Plaintiff, Mohamed Saad (hereinafter "Plaintiff") alleges:



                                   PRELIMINARY STATEMENT

 1. This is an action for damages arising from Defendant's violations of the Fair Debt Collections

        Practices Act, 15 U.S.C. §1692 et seq. (hereinafter "FDCPA").



                                   JURISDICTION AND VENUE

 2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

 3. Venue is proper in this district under 28 U.S.0 § 1191(b).



                                               PARTIES

  4. Plaintiff is a natural person who at all relevant times has resided in Fairview, New Jersey,

        and is a"consumer" as the phrase is defined under 15 U.S.C. §1692(a) of the FDCPA.
Case 2:21-cv-17086-ES-ESK    Document
      BER-L-005416-21 08/13/2021         1-1 PgFiled
                                 3:42:45 PM     2 of 309/16/21    Page 4 of 5 PageID: 9
                                                       Trans ID: LCV20211887777




 5. Defendant Midland Credit Management, Inc. ("MCM" or "Defendant"), is a corporation that

     regularly conducts business in New Jersey. Defendant is a"debt collector" as the phrase is

     defined and applied under 15 U.S.C. §1692(a) of the FDCPA in that they regularly attempt to

     collect on debts primarily incurred for personal, family or household purposes.



                                    FACTUAL STATEMENT

 6. On a date better known to Defendant, Plaintiff allegedly incurred a debt with Citibank, for use

     of a credit card utilized for personal or household debts.

 7. The alleged debt was then sold to MCM for collections.

 8. In an attempt to collect the debt, Defendant sent a letter to a third party named Ali Meahrez.

     The letter advised Mr. Meahrez that Plaintiff had incurred a debt and an amount was due and

     owing from Mr. Saad.

 9. Mr. Meahrez is not Plaintiff's attorney, creditor, or a consumer reporting agency.

  10.In doing so, Defendant disclosed Plaintiff's personal information to a third party in violation

     of the FDCPA, including the fact that Plaintiff owed a debt.



                                     COUNTI
              VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                       15 U.S.C. & 1692 et seg.

  11. Plaintiff repeats, re-alleges, and re-asserts the allegations contained in the above paragraphs

     and incorporates them as if specifically set forth at length herein.

  12.Defendant's actions are in violation of 15 U.S.C. § 1692c(b).

  13.Plaintiff has suffered embarrassment by the improper disclosure of this alleged debt to a third

     party.
Case 2:21-cv-17086-ES-ESK     Document
       BER-L-005416-21 08/13/2021 3:42:45 1-1 Filed
                                          PM Pg 3 of 09/16/21
                                                     3 Trans ID: Page 5 of 5 PageID: 10
                                                                 LCV20211887777




         WHEREFORE, Plaintiff, Mohamed Saad, respectfully requests that this Court do the

  following for the benefit of Plaintiff:

                          A. Enter judgment against Defendant for statutory and actual damages

                              pursuant to the FDCPA;

                          B. Award costs and reasonable attorneys' fees;

                          C. Grant such other and further relief as may be just and proper.



                                       JURY TRIAL DEMAND

  Plaintiff demands a jury trial on all issues so triable.

  Dated this 13a' day of August, 2021
                                                  Respectfully Submitted,

                                                  /s/Daniel Zemel
                                                  Daniel Zemel, Esq.
                                                  Zemel Law LLC
                                                  660 Broadway
                                                  Paterson, NJ 07514
                                                  (P) (862) 227-3106
                                                  dz@zemellawllc.com
                                                  Attorneys for Plaintiff
